Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/05/2021 have been fully considered but they are not persuasive. See modified rejections below, now incorporating newly cited reference of Tanaka (US 2011/0148258 A1) which discloses a rotation state of a DC motor is detected by detecting and counting a surge pulse that is generated when the contact between a commutator and a brush changes.


Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/320,829, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 62/320,829, fails to provide disclosure pertaining to “monitor an amount of rotation of the motor by monitoring a voltage signal of the motor during operation, in which the amount of rotation of the motor corresponds to the determined sheet length.”  Furthermore, elected Figures 72-75E of species 60 are not present in the drawings filed in Application No. 62/320,829.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goeking (US 2014/0263811 A1) in view of Rodrian (US 2011/0114782 A1) and further in view of Tanaka (US 2011/0148258 A1).

	Referring to claims 1 and 8.  Goeking discloses a sheet product dispenser (20; Figure 2) comprising:
a housing (housing of 20) including a base portion (28) and a cover (22), wherein the cover (22) is movable relative to the base portion to define an open position and a closed position (cover 22 can be opened or closed to load sheet product therein); a roll holder (pair 84 and 86; Figure 5) configured to support a product roll (72);
a dispensing mechanism (40; Figure 7) comprising a drive roller (126; Figure 11) and a nip roller (124), wherein the dispensing mechanism (40; Figure 7) is configured to receive sheet product of the product roll (72; Figure 15) between the drive roller (126) and the nip roller (124);
a motor (114; Figure 10) configured to rotate the drive roller (126) of the dispensing mechanism (40; Figure 7) to cause a portion of the sheet product (72; Figure 15) to dispense from the sheet product dispenser (20; Figure 2); and 
a controller (38; Figure 3), wherein the controller (38) is configured to:

monitor an amount of rotation of the motor as the motor operates for dispensing (The main controller 38 may then count the number of signals to determine the number of rotations of the drive roller assembly 126 and thus the amount of paper dispensed; Para [0079]) by monitoring a voltage signal of the motor during operation of the motor (monitoring the voltage signal of the switch actuation of 144 resulting from the rotation of the motor and lobes 152; Figure 12) and 
determining an occurrence of a spike in the voltage signal (determining the voltage spike when the signal of member 144 is actuated and counted by the controller) wherein the spike is based on the actuation of a switch, wherein the occurrence of the spike directly correlates to a known amount of rotation of the motor (is correlated to a know amount of rotation of the motor)
and
cause, in an instance in which the amount of rotation of the motor (counting the number of rotations of member 150 connected to a drive roller 126 and motor assembly 114; Figure 12) corresponds to the determined sheet length (desired amount of sheet product dispensed), the motor to cease operation so as to cause the determined sheet 

Goeking does not disclose monitoring an amount of rotation of the motor by monitoring a voltage signal of the motor during operation of the motor.

Rodrian discloses a dispenser (10; Figure 1) with a low material sensing system wherein a controller (109; Figure 7) monitors an amount of rotation of the motor (microcontroller 109 employs the data collected by the A/D converter 111 to detect the pulses in the digitized motor signal; Para. [0061]) by monitoring a voltage signal of the motor during operation of the motor (The motor signal from motor 21 is indicative of at least one of motor current and voltage; Para. [0058]).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Goeking to have included monitoring an amount of rotation of the motor by monitoring a voltage signal of the motor during operation of the dispenser as taught by Rodrian because determining the amount of rotation of the product roll directly form the rotation of the motor armature by pulse detection of the voltage spikes would allow for direct determination of the amount of sheet product dispensed thus eliminating the cost and space consumed by the sheet length assembly 96 of Goeking.

Goeking in view of Rodrian do not disclose monitoring an amount of rotation of the motor by monitoring an inductive spike in the voltage signal that occurs when brushes of the motor contact a commutator at each magnetic pole as the motor rotates.
Tanaka discloses a rotation sensor and direct current motor wherein the spike (surge pulses) is based on an inductive spike in the voltage signal that occurs when brushes of the motor contact a commutator at each magnetic pole as the motor rotates, wherein the occurrence of the inductive spike directly correlates to a known amount of rotation of the motor (Para [0006]; In one sensorless method, a rotation state of a DC motor is detected by detecting and counting a surge pulse that is generated when the contact between a commutator and a brush changes).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Goeking in view of Rodrian to have included monitoring an amount of rotation of the motor by monitoring an inductive spike in the voltage signal that occurs when brushes of the motor contact a commutator at each magnetic pole as the motor rotates as taught by Tanaka because directly monitoring the rotation signal from the inductive spikes in the voltage signal as the motor rotates would reduce the cost of apparatus since the specific sensors to monitor the motor rotation would not be required.

	Referring to claim 2.  Rodrian discloses a dispenser (10; Figure 1) 
Microcontroller 109 further determines the motor 21 speed during a time interval of motor armature 23 rotation based on the digitized motor signal pulses and determines the core 59 speed during a time interval of roll 11 rotation based on the detected sensor signal pulses; Para. [0059]), wherein the drive roller (17) defines a predetermined circumference (circumference of 17) such that the known amount of rotation of the drive roller (117) directly correlates to a known amount of sheet product being dispensed from the sheet product dispenser (correlated to the amount of rotation of the drive roller, since the motor pulses are counted and detected), wherein the controller (39) is configured to:
determine a target amount of rotation of the motor to ultimately cause the determined sheet length to be dispensed from the sheet product dispenser (A controller controls the DC motor to dispense a predetermined amount of sheet material (e.g., 12 inches); Para. [0003]) and
cause the motor to cease operation in an instance in which the monitored amount of rotation of the motor equals the target amount of rotation of the motor (the microcontroller 109 employs the data collected by the A/D converter 111 to detect the pulses in the digitized motor signal (i.e., digitized motor current) and turn the motor 21 "off" once the required quantity of pulses have been detected; Para. [0061]).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Goeking to have included the amount of rotation of the motor directly correlates to a known of 

Referring to claim 3.  Rodrian discloses a dispenser (10; Figure 1) wherein the controller (39) is configured to monitor the amount of rotation by monitoring commutation of the motor (Microcontroller 109 employs the data collected by the A/D converter 111 to detect the pulses in both (1) the digitized motor signal (i.e., digitized motor current) resulting from armature 23 rotational displacement and (2) the digitized sensor signal; Para. [0059]; Figure 9A) such that the controller is configured to determine an instance in which the motor performs a complete rotation (by detection of pulses), wherein the controller (39) is configured to count each occurrence of complete rotation of the motor (the microcontroller 109 employs the data collected by the A/D converter 111 to detect the pulses in the digitized motor signal; Para [0061]; 217; Figure 11A) and cause the motor to cease operation in an instance in which a number of occurrences of complete rotation of the motor (219; Figure 11A) equals a target number of occurrences of complete rotation of the motor, wherein the target number of occurrences of complete rotation of the motor corresponds to the determined sheet length of sheet product being dispensed from the sheet product dispenser (see step 217; Figure 11A).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Goeking 

Referring to claim 7.  Rodrian discloses a dispenser (10; Figure 1) wherein the controller (109) is configured to determine the occurrence of the spike in the voltage signal (motor signal pulses) by filtering and amplifying the voltage signal (Microcontroller 109 employs the data collected by the A/D converter 111 to detect the pulses in both (1) the digitized motor signal (i.e., digitized motor current) resulting from armature 23 rotational displacement and (2) the digitized sensor signal; Para.[0059]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314.  The examiner can normally be reached on M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RAKESH KUMAR/Primary Examiner, Art Unit 3651